 
EXHIBIT 10.1


TETRA Technologies, Inc.


EMPLOYEE EQUITY AWARD AGREEMENT


This Employee Equity Award Agreement (the “Equity Award Agreement”), effective
as of and signed by both parties on August 15, 2012 (the “Grant Date”), is
between TETRA Technologies, Inc., a Delaware corporation (“TETRA” or the
“Company”), and Elijio V. Serrano (“Serrano”).


In connection with the initial employment of Serrano with the Company as an
executive officer, in order to provide an equity incentive to Serrano by
affording him the opportunity to acquire shares of common stock of the Company,
$0.01 par value per share (“Common Stock”), and in consideration of the mutual
agreements set forth herein, the Company and Serrano hereby agree as follows:


1. Administration. This Equity Award Agreement shall be administered by the
Management and Compensation Committee (the “Compensation Committee”) of the
board of directors of the Company (the “Board”), but only if the Compensation
Committee shall consist of not less than three members of the Board, each of
whom shall qualify as a “non-employee director” (as that term is defined in Rule
16b-3 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) appointed by and serving at the pleasure
of the Board to administer the Equity Award Agreement and if not, then by the
Board (and in either such case, the term “Committee” shall refer to the
Compensation Committee or the Board, whichever shall be responsible pursuant to
the forgoing for administering this Equity Award Agreement). The Committee shall
(i) interpret this Equity Award Agreement, (ii) make, amend and rescind such
rules as it deems necessary for the proper administration of this Equity Award
Agreement, (iii) make all other determinations necessary or advisable for the
administration of this Equity Award Agreement, (iv) correct any defect or supply
any omission or reconcile any inconsistency in this Equity Award Agreement in
the manner and to the extent that the Committee deems desirable to effectuate
this Equity Award Agreement and (v) appoint any employee of the Company or other
person to be responsible for and to perform all or any portion of the
ministerial duties in the administration of this Equity Award Agreement (the
“Plan Administrator”), but such employee or other person shall have no other
authority or powers of the Committee. Any action or determination made by the
Committee pursuant to this and the other sections of this Equity Award Agreement
shall be final, binding and conclusive on all affected persons. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to this Equity Award Agreement and the members of the
Board and the Committee shall be entitled to indemnification and reimbursement
by the Company and its Affiliates in respect of any claim, loss, damage or
expense (including legal fees) arising therefrom to the full extent permitted by
law.


2. Grant of Option. The Company hereby awards to Serrano the right, privilege
and option as herein set forth to purchase up to 79,051 shares of Common Stock
(the “Option Shares”), subject to and in accordance with the terms and
conditions of this Equity Award Agreement (each individual right to purchase one
Option Share hereunder, an “Option,” and the collective right to purchase any or
all of the Option Shares hereunder, the “Option”). The Option awarded hereunder
is not intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).


(a) Option Terms. Subject to earlier termination as provided herein, the Option
shall expire on the 10th anniversary of the Grant Date, which anniversary shall
be August 15, 2022. The period during which the Option is in effect is referred
to as the “Option Period.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Option Exercise Price. The exercise price (the “Exercise Price”) of Option
Shares subject to the Option shall be $6.60 per Option Share, which is no less
than the Fair Market Value (as defined herein) per share of the Common Stock on
the Grant Date.


(c) Option Vesting. An Option may be exercised only if (subject to other
conditions set forth herein) such Option has vested and has not expired or been
forfeited. Subject to the provisions of this Equity Award Agreement, including,
without limitation, the following provisions of this Section 2(c), the Options
shall vest in accordance with the following schedule:


33.3334% of the total number of Options shall vest on the date that is one year
following the Grant Date, and thereafter 2.7778% of such Options shall vest each
month, ending on the third anniversary of the Grant Date. If the number of
Options vesting on any date is not a whole number, the fractional share shall be
carried forward until such time as all fractional shares equal a whole number.
On the final vesting date, the number of Options vesting, and the number of
Option Shares that may be purchased under such Options on such date shall be
adjusted, as necessary, so that the total number of Options Shares that may be
purchased hereunder will not exceed the number of Option Shares set forth above
in this Section 2.


Option Shares may be purchased by the exercise of all or any portion of the
then-vested, unexpired, non-forfeited Options at any time during the Option
Period. In addition, the Committee may accelerate the vesting and the time at
which all or any portion of the Option may be exercised, (i) upon the occurrence
of a Change in Control in accordance with Section 5 below, or (ii) upon the
death, Disability or retirement of Serrano in accordance with Section 4 below.


(d) Method of Exercise. To exercise the Option, Serrano shall deliver notice to
the Company at its principal executive office, directed to the Plan
Administrator, such exercise to be effective at the time of receipt of such
notice at the Company’s principal executive office during normal business hours,
stating the number of Option Shares with respect to which the Option is being
exercised together with payment for such Option Shares and any required
withholding taxes, unless other arrangements for withholding tax liability have
been made with the Committee. The exercise notice shall be delivered in person,
by certified or regular mail, or by such other method (including electronic
transmission) as determined from time to time by the Committee or the Plan
Administrator. Any exercise of the Option must be for a minimum of 100 Option
Shares or, if less, for all remaining Option Shares subject to the Option.


(e) Payment of Exercise Price and Required Withholding. In order to exercise the
Options, Serrano or other person or persons entitled to exercise such Options
shall deliver to the Company payment in full for (i) the Exercise Price of the
Option Shares being purchased and (ii) unless otherwise provided herein or other
arrangements have been made with the Committee, any required withholding taxes.
The payment of the Exercise Price for the Option Shares purchased shall either
be (i) in cash, or by check payable and acceptable to the Company, (ii) by
tendering to Company shares of Common Stock owned by the person exercising the
Options for more than six months having an aggregate Fair Market Value as of the
date of exercise that is not greater than the full Exercise Price for the Option
Shares with respect to which the Options are being exercised and by paying any
remaining amount of the Exercise Price (and any required withholding taxes) as
provided in (i) above, or (iii) in compliance with such instructions as the
Committee may specify, by delivering to the Company and to a broker a properly
executed exercise notice and irrevocable instructions to such broker to deliver
to the Company cash or a check payable and acceptable to the Company to pay the
Exercise Price and any applicable withholding taxes. Upon receipt of the cash or
check from the broker, the Company will deliver to
 
 
Page 2

--------------------------------------------------------------------------------

 
 
the broker the Option Shares for which the Options are exercised. In the event
that the person elects to make payment as allowed under clause (ii) above, the
Company may, upon confirming that Serrano or other person or persons entitled to
exercise such Options owns the number of additional shares being tendered,
authorize the issuance of a new certificate for the number of Option Shares
being acquired pursuant to the exercise of such Options less that number of
shares being tendered upon the exercise and return to the person (or not require
surrender of) the certificate for the shares being tendered upon the exercise.
The date of sale of the Option Shares by the broker pursuant to a cashless
exercise under (iii) above shall be the date of exercise of the Option. If the
Committee so requires, such person or persons shall also deliver a written
representation that all Option Shares being purchased are being acquired for
investment and not with a view to, or for resale in connection with, any
distribution of such Option Shares.


(f) Transferability. Except as provided below, the Option granted hereunder
shall not be transferable other than by (i) will or by the laws of descent and
distribution or (ii) pursuant to a domestic relations order and, during
Serrano’s lifetime, it shall be exercisable only by Serrano (or his guardian).
Any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Option, or to subject the Option to execution, attachment or similar process
contrary to the provisions hereof, shall be void and ineffective. Provided,
however, that in accordance with rules and procedures established by the
Committee from time to time, Serrano (or his guardian) may transfer, for estate
planning purposes, all or part of the Option to one or more immediate family
members or related family trusts or partnerships or similar entities as
determined by the Committee. If the Option is transferred in accordance with the
provisions of this Section, it may only be exercised by the person or persons
who acquire a proprietary interest in the Option pursuant to the transfer.


(g) Shares Reserved. The Company shall at all times during the Option Period
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of the Option granted hereunder.


3. Grant of Restricted Stock. The Company hereby awards to Serrano all rights,
title and interest in the record and beneficial ownership of 46,898 shares of
Common Stock (the “Restricted Stock”), subject to and in accordance with the
terms and conditions of this Equity Award Agreement.


(a) Escrow of Restricted Stock. The Restricted Stock shall be represented by
uncertificated shares designated for Serrano in book-entry registration on the
records of the Company’s transfer agent or, at the discretion of the Company, by
a stock certificate issued and registered in Serrano’s name, in each case
subject to the restrictions set forth in this Equity Award Agreement. Any
book-entry uncertificated shares or stock certificates evidencing the Restricted
Stock shall be held in custody by the Company until the restrictions thereon
have lapsed, and as a condition of this award, Serrano shall deliver to the
Company a stock power in substantially the form of Exhibit A attached hereto,
endorsed in blank, with respect to any certificated shares of Restricted Stock.


The shares of Restricted Stock which are the subject of this Equity Award
Agreement shall be subject to the following legend:


The shares represented by this certificate or book-entry registration have been
issued pursuant to the terms of the Equity Award Agreement between TETRA
Technologies, Inc. and Elijio V. Serrano and may not be sold, pledged,
transferred, assigned or otherwise encumbered in any manner except as is set
forth in the terms of this Equity Award Agreement dated August 15, 2012.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
In addition, the shares of Restricted Stock shall be subject to such
stop-transfer orders and other restrictive measures as the Company may deem
advisable under applicable securities laws, or to implement the terms,
conditions or restrictions hereunder.


Following the vesting of any portion of the shares of the Restricted Stock and
the removal of any restrictions thereon in accordance with Section 6 below, the
Company will cause all restrictions to be removed from book-entry registrations
or, at the Company’s discretion, issue a stock certificate, without such
restrictive legend, in each case only with respect to the vested portion of the
shares of the Restricted Stock registered on the Company’s books and records in
the name of Serrano. Following the expiration of the Restricted Period, the
Company will cause all restrictions to be removed from book-entry registrations
or, at the Company’s discretion, issue a stock certificate, without such
restrictive legend, for any shares of the Restricted Stock that have vested and
with respect to which the restrictions imposed thereon have lapsed, in each case
only to the extent such action has not previously been taken in accordance with
the preceding sentence.


(b) Risk of Forfeiture. Serrano shall immediately forfeit all rights to any
shares of the Restricted Stock which have not vested and with respect to which
the restrictions thereon have not lapsed in the event of termination,
resignation, or removal of Serrano from employment with the Company or any
Affiliate (as defined herein) under circumstances that do not cause Serrano to
become fully vested, and the restrictions on such shares of Restricted Stock to
lapse, under the terms of this Equity Award Agreement.


(c) Restricted Period; Vesting. Subject to the provisions of this Equity Award
Agreement including, without limitation, the following provisions of this
Section 3(c), the total number of shares of Restricted Stock subject to this
Equity Award Agreement shall vest, and the restrictions imposed thereon shall
lapse, in accordance with the following schedule:


33.3334% of the total number of shares of Restricted Stock shall vest on the
date that is one year following the Grant Date, and thereafter 16.6667% of such
shares shall vest once every six months, ending on the third anniversary of the
Grant Date. If the number of shares of Restricted Stock vesting on any date is
not a whole number, the fractional share shall be carried forward until such
time as all fractional shares equal a whole number. On the final vesting date,
the number of shares of Restricted Stock vesting on such date shall be adjusted,
as necessary, so that the total number of shares vested hereunder will not
exceed the number of shares of Restricted Stock set forth above in this Section
3.


The period from the Grant Date until all of the shares of the Restricted Stock
have become  vested and/or forfeited shall be referred to as the “Restricted
Period.”


The Committee may waive all restrictions and conditions of the Restricted Stock
with the result that the shares of Restricted Stock that have not been forfeited
shall be fully vested and the restrictions thereon shall have lapsed, (i) upon
the occurrence of a Change in Control in accordance with Section 5 below, or
(ii) upon the death, Disability or retirement of Serrano in accordance with
Section 4 below.


(d) Transferability. Serrano shall not sell, assign, transfer, pledge, exchange,
hypothecate, or otherwise dispose of any shares of the Restricted Stock.
Following the vesting of any shares of Restricted Stock and the removal of any
restrictions thereon in accordance with Section 3(c), Serrano may hold or
dispose of such shares of Common Stock subject to
 
 
Page 4

--------------------------------------------------------------------------------

 
 
compliance with (i) the terms and conditions of this Equity Award Agreement,
(ii) applicable federal or state securities laws or other applicable law, (iii)
applicable rules of any exchange on which the Company’s securities are traded or
listed, and (iv) the Company’s rules or policies as established by the Company
in its sole discretion.


(e) Ownership Rights. Prior to any forfeiture of the shares of Restricted Stock
and while such nonvested shares are restricted, Serrano shall, subject to the
terms and restrictions of this Equity Award Agreement, have all rights with
respect to the shares of Restricted Stock awarded hereunder including the right
to vote the shares of Restricted Stock, whether or not vested in accordance with
Section 3(c) above, and the right to receive all dividends, cash or stock, paid
or delivered thereon from and after the Grant Date in accordance with the
following provisions. During the Restricted Period, any dividends, cash or
stock, paid or delivered on any of the nonvested, non-forfeited shares of the
Restricted Stock, shall be credited to an account for the benefit of Serrano. In
the event of the forfeiture of any nonvested shares of the Restricted Stock,
Serrano shall have no further rights with respect to such Restricted Stock and
shall forfeit any dividends, cash or stock, credited to the account for the
benefit of Serrano which are related to the forfeited shares of Restricted
Stock. To the extent the shares of Restricted Stock shall become fully vested
and the restrictions imposed thereon shall lapse pursuant to Section 3(c) above,
all dividends, cash and stock, if any, credited to the account for the benefit
of Serrano shall be distributed to Serrano without interest. The account
referred to above shall be a notional account only. The Company shall not
segregate or set aside cash, shares or other property or assets for, or
otherwise secure, the payment of any amounts that may be or become owed under
this Section 3(e).


(f) Tax Withholding. Unless other arrangements have been made with the
Committee, either (i) Serrano shall deliver to the Company payment in full for
any required withholding taxes in connection with the vesting of shares of
Restricted Stock, or (ii) Serrano shall surrender, and the Company shall deduct
from the number of shares of Restricted Stock otherwise deliverable upon
vesting, a number of shares that have an aggregate Fair Market Value per share
as of the date of such withholding that is not greater than the sum of all tax
amounts to be withheld with respect thereto at the minimum statutory rate,
together with payment of any remaining portion of such tax amounts in cash or by
check payable and acceptable to the Company.


4. Termination of Employment. Subject to any action by the Committee, if the
employment of Serrano is terminated for any reason whatsoever including, without
limitation, death, Disability or retirement, (i) any nonvested Option and any
nonvested shares of the Restricted Stock outstanding at the time of such
termination and all rights thereunder shall be forfeited and no further vesting
shall occur, (ii) all nonvested shares of the Restricted Stock shall revert to
the Company automatically without any payment or consideration and the Company
shall have the right to take all necessary and appropriate actions to recover
certificates and other indicia of such shares, and (iii) Serrano shall be
entitled exercise any Options that have vested as of the date of termination for
a period that shall end on the earlier of (A) the expiration date set forth in
Section 2(a) above, or (B) the date that occurs three (3) months after such
termination date.


(a) Retirement. Upon the termination of Serrano’s employment under circumstances
as shall constitute retirement as determined by the Committee, (i) any nonvested
Option and any nonvested shares of the Restricted Stock outstanding at the time
of such retirement and all rights thereunder shall be forfeited and no further
vesting shall occur, (ii) all nonvested shares of the Restricted Stock shall
revert to the Company automatically without any payment or consideration and the
Company shall have the right to take all necessary and appropriate actions to
recover certificates and other indicia of such shares, and (iii) Serrano shall
 
 
Page 5

--------------------------------------------------------------------------------

 
 
be entitled to exercise any Options that have vested as of the date of
retirement for a period that shall end on the earlier of (A) the expiration date
set forth in Section 2(a) above, or (B) the date that occurs twelve (12) months
after such retirement date.


(b) Disability or Death. Upon termination of Serrano’s employment as a result of
the death or Disability (as herein defined) of Serrano, or in the event of
Serrano’s death during the period described in Section 4(a)(iii), hereinafter
the “Applicable Retirement Period,” or in the event of Serrano’s death during
the period that expires on the earlier of the expiration date set forth in
Section 2(a) above or the first anniversary of Serrano’s termination of
employment due to Disability, hereinafter the “Applicable Disability Period,”
(i) any nonvested Option and any nonvested shares of the Restricted Stock
outstanding at the time of such death or Disability and all rights thereunder
that have not previously been forfeited shall then be forfeited and no further
vesting shall occur, (ii) all nonvested shares of the Restricted Stock shall
revert to the Company automatically without any payment or consideration and the
Company shall have the right to take all necessary and appropriate actions to
recover certificates and other indicia of such shares, and (iii) Serrano shall
be entitled to exercise any Options that have vested as of the date of such
termination for a period that shall end on the earlier of (A) the expiration
date set forth in Section 2(a) above, or (B) the later of (1) the first
anniversary of Serrano’s termination of employment as a result of Disability or
death, or (2) the first anniversary of Serrano’s death during the Applicable
Retirement Period or the Applicable Disability Period.


(c) Acceleration of Vesting and Lapse of Restrictions. Notwithstanding the above
provisions of this Section 4, upon Serrano’s retirement, or upon termination of
Serrano’s employment as a result of Disability or death, the Committee, in its
discretion, may provide (i) that all or any portion of the Options that are not
vested at such time shall become vested and, together with the previously vested
Options, shall be exercisable for such period and upon such terms and conditions
as may be determined by the Committee, provided that such continuation may not
exceed the expiration date set forth in Section 2(a) above; and, (ii) with
respect to Restricted Stock, that all or any portion of the shares of Restricted
Stock that are not vested at such time shall become vested; provided, however,
that no acceleration of vesting and waiver of restrictions will be effective
prior to the date of the Committee’s written determination.


(d) Continuation. Notwithstanding any other provision of this Equity Award
Agreement, the Committee, in its discretion, may provide that any or all of the
vested Options shall remain exercisable for such period and upon such terms and
conditions as are determined by the Committee in the event of Serrano’s
termination of employment; provided, however, that such continuation may not
exceed the expiration date set forth in Section 2(a) above.


5. Change in Control.
 
(a)  A “Change in Control” shall be deemed to have occurred upon any of the
following events:
 
(i) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (A) the
Company or any of its subsidiaries, (B) any employee benefit plan of the Company
or any of its subsidiaries, (C) or any Affiliate, (D) a company owned, directly
or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (E) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the shares of voting stock of the Company then outstanding;
 
 
Page 6

--------------------------------------------------------------------------------

 
 
(ii) the consummation of any merger, reorganization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;
 
(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets;
 
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
 
(v) individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board, shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board.
 
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of this award would be subject
to the income tax under Section 409A of the Code if the foregoing definition of
“Change in Control” were to apply, but would not be so subject if the term
“Change in Control” were defined herein to mean a “change in control event”
within the meaning of Treas. Reg. § 1.409A-3(i)(5), then “Change in Control”
shall mean a transaction, event or circumstance that constitutes a Change in
Control as defined above and that also constitutes a “change in control event”
within the meaning of Treas. Reg. § 1.409A-3(i)(5), but only to the extent
necessary to prevent such compensation from becoming subject to the income tax
under Section 409A of the Code.
 
(b) In the event of a Change in Control described in clauses (ii), (iii) and
(iv) of this Section 5, the Committee may:
 
(i) accelerate the vesting and the time at which the Options then outstanding
may be exercised so that the Options may be exercised in full for a limited
period of time on or before a specified date fixed by the Committee, after which
specified date all unexercised Options and all Serrano’s rights thereunder shall
terminate, or the Committee may accelerate vesting and the time at which Options
may be exercised so that the Options may be exercised in full for their then
remaining term; and
 
(ii) waive all restrictions and conditions of all Restricted Stock then
outstanding with the result that the shares of Restricted Stock shall be fully
vested and all restrictions shall be deemed satisfied, and the Restricted Period
shall be deemed to have expired as of the date of the Change in Control or such
other date as may be determined by the Committee.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
Notwithstanding the above, the Committee shall not be required to take any
action described in the preceding sentence and any decision made by the
Committee, in its sole discretion, not to take some or all of the actions
described in the preceding sentence shall be final, binding and conclusive with
respect to the Company and all other interested persons.
 
(c) If approved by the Board prior to or within thirty (30) days after such time
as a Change in Control shall be deemed to have occurred, the Board shall have
the right for a forty-five (45) day period immediately following the date that
the Change in Control is deemed to have occurred to require Serrano to transfer
and deliver to Company all nonvested Options and shares of Restricted Stock in
exchange for an amount equal to the “cash value” (defined below) of such Options
and shares of Restricted Stock. Such right shall be exercised by written notice
to Serrano. The cash value of such Options shall equal the “market value”
(defined below) per share over the exercise price of an Option Share, multiplied
by the number of nonvested Options. The cash value of such shares of Restricted
Stock shall equal the “market value” (defined below) of the Restricted Stock,
multiplied by the number of nonvested shares of Restricted Stock with respect to
which the restrictions have not lapsed. For purposes of the preceding sentences,
“market value” per share shall mean the higher of (i) the average of the Fair
Market Value (as herein defined) per share of Common Stock on each of the five
trading days immediately following the date a Change in Control is deemed to
have occurred or (ii) the highest price, if any, offered in connection with the
Change in Control. The amount payable to Serrano by the Company pursuant to this
Section 5(c) shall be paid in cash or by certified check and shall be reduced by
any taxes required to be withheld.


6. Reorganization of Company and Subsidiaries. The existence of the awards
granted hereunder shall not affect in any way the right or power of Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Option
Shares or the shares of Restricted Stock, or the rights thereof, or the
dissolution or liquidation of Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


7. Adjustment of Shares. In the event that at any time after the date of this
Equity Award Agreement the outstanding shares of Common Stock are changed into
or exchanged for a different number or kind of shares or other securities of the
Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the Committee shall, in such manner as it may deem equitable, make
adjustment to the aggregate number of Option Shares and shares of Restricted
Stock which have not vested under this Equity Award Agreement, subject to any
required action by the stockholders of the Company.


8. Certain Restrictions. By executing this Equity Award Agreement, Serrano
agrees that if at the time of exercise of the Option Shares or delivery of the
shares of Restricted Stock issued hereunder any sale of such shares of Common
Stock is not covered by an effective registration statement filed under the
Securities Act of 1933 (“Act”), the shares resulting from the exercise of Option
Shares or the delivery of Restricted Stock may be subject to such stop-transfer
orders, legends and other restrictive measures as the Company shall require and
Serrano will acquire the Option Shares or shares of Restricted Stock for
Serrano’s own account and without a view to resale or distribution in violation
of the Act or any other securities law, and upon any such acquisition Serrano
will enter into such written representations, warranties and agreements as
Company may reasonably request in order to comply with the Act or any other
securities law or with this Equity Award Agreement. Serrano agrees that the
Company shall not be obligated to take any affirmative action in order to cause
the issuance or transfer of shares deliverable
 
 
Page 8

--------------------------------------------------------------------------------

 
 
hereunder to comply with any law, rule or regulation that applies to the shares
subject to this Equity Award Agreement.


9. Amendment and Termination. The Equity Award Agreement may not be terminated
by the Board or the Committee at any time without the written consent of
Serrano. This Equity Award Agreement may be amended in writing by the Company
and Serrano, provided the Company may amend this Equity Award Agreement
unilaterally (i) if the amendment does not adversely affect Serrano’s rights
hereunder in any material respect, (ii) if the Company determines that an
amendment is necessary to comply with Rule 16b-3 under the Exchange Act, or
(iii) if the Company determines that an amendment is necessary to meet the
requirements of the Code or to prevent adverse tax consequences to Serrano. No
amendment or termination of this Equity Award Agreement will adversely affect
the rights and privileges of Serrano to the awards granted hereunder without the
written consent of Serrano.


10. No Guarantee of Employment. Neither this Equity Award Agreement nor the
awards evidenced hereby shall confer upon Serrano any right with respect to
continuance of employment or other service with the Company or any Affiliate,
nor shall it interfere in any way with any right Company or any Affiliate would
otherwise have to terminate Serrano’s employment or other service at any time.


11. Tax Matters.


(a) The Company shall have the right to require such arrangements and/or take
such actions as may be necessary or appropriate to satisfy any withholding of
any federal, state or local taxes required by law upon the exercise of Options
or the vesting of shares of Restricted Stock and satisfaction of the conditions
precedent under this Equity Award Agreement. Such arrangements or actions may
include (i) deducting from the number of Option Shares or shares of Restricted
Stock otherwise deliverable upon exercise or vesting and satisfaction of the
conditions precedent under this Equity Award Agreement a number of shares that
have an aggregate Fair Market Value per share as of the date of such withholding
that is not greater than the sum of all tax amounts to be withheld with respect
thereto at the minimum statutory rate, together with payment of any remaining
portion of such tax amounts in cash or by check payable and acceptable to the
Company, or (ii) taking such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations.


(b) Serrano understands and acknowledges the following: Under Section 83 of the
Code, the difference between the purchase price paid, if any, for the shares of
Restricted Stock and their Fair Market Value on the date of vesting when any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income for federal income purposes at that time. For this purpose,
“forfeiture restrictions” include the Company’s rights to reacquire the shares
of the nonvested Restricted Stock described above. Alternatively, Serrano may
elect to be taxed as of the Grant Date, rather than when such shares vest and
cease to be subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the Grant Date. If such an election is made, Serrano will be required
to recognize ordinary income for federal income tax purposes to the extent the
purchase price, if any, paid by Serrano for such shares is less than the Fair
Market Value of the shares (determined without regard to the vesting
requirements and forfeiture restrictions hereunder) on the Grant Date.  Making
the election under Section 83(b) of the Code will not alter or affect the
vesting requirements or  the risk of forfeiture provided for in this Equity
Award Agreement.


SERRANO ACKNOWLEDGES THAT IT IS SERRANO’S SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) IF SERRANO ELECTS TO DO
SO, EVEN IF SERRANO REQUESTS THE COMPANY OR ITS
 
 
Page 9

--------------------------------------------------------------------------------

 
 
REPRESENTATIVES TO MAKE THIS FILING ON SERRANO’S BEHALF. SERRANO MUST AND IS
RELYING SOLELY ON SERRANO’S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO
WHETHER OR NOT TO FILE ANY SECTION 83(b) ELECTION.


(c) The parties intend this Equity Award Agreement and the compensation provided
hereunder to be exempt from and/or compliant with Section 409A of the Code and
will interpret, administer and apply this Equity Award Agreement in accordance
with such intentions. Nonetheless, neither Company nor the Board or Committee
makes any commitment or guarantee that any federal or state tax treatment will
apply or be available to any person eligible for the benefits under this Equity
Award Agreement.


(d) Notwithstanding any other provision of this Equity Award Agreement to the
contrary, if Serrano is a “key employee,” as defined in Section 416(i) of the
Code (without regard to paragraph 5 thereof), except to the extent permitted
under Section 409A of the Code, no benefit or payment that is subject to Section
409A of the Code (after taking into account all applicable exceptions to Section
409A of the Code, including but not limited to the exceptions for short-term
deferrals and for “separation pay only upon an involuntary separation from
service”) shall be made under this Equity Award Agreement on account of
Serrano’s “separation from service,” as defined in Section 409A of the Code,
with the Company and its Affiliates until the later of the date prescribed for
payment in this Equity Award Agreement and the first (1st) day of the seventh
(7th) calendar month that begins after the date of Serrano’s separation from
service (or, if earlier, the date of his death). Unless otherwise provided in
this Equity Award Agreement, any amount that is otherwise payable within the
delay period described in the immediately preceding sentence will be aggregated
and paid in a lump sum without interest.


12. Definitions. As used herein, the following terms shall have the meanings set
forth below:


(a) Affiliate means (i) any entity in which the Company, directly or indirectly,
owns 10% or more of the combined voting power, as determined by the Committee,
(ii) any “parent corporation” of the Company (as defined in Section 424(e) of
the Code), (iii) any “subsidiary corporation” of any such parent corporation (as
defined in Section 424(f) of the Code) of the Company and (iv) any trades or
businesses, whether or not incorporated which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with the Company.


(b) Covered Employee means any of the Chief Executive Officer of the Company and
the three highest paid officers of the Company other than the Chief Executive
Officer or the Chief Financial Officer as described in Section 162(m)(3) of the
Code.


(c) Disability means an inability to perform material services for the Company
for a period of 90 consecutive days or a total of 180 days, during any 365-day
period, in either case as a result of incapacity due to mental or physical
illness, which is determined to be total and permanent. A determination of
Disability shall be made by a physician satisfactory to both Serrano (or his
guardian) and the Company, provided that if Serrano (or his guardian) and the
Company do not agree on a physician, Serrano and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to Disability shall be final, binding and conclusive with
respect to all parties. Notwithstanding the above, eligibility for disability
benefits under any policy for long-term disability benefits provided to Serrano
by the Company shall conclusively establish the disability. In the case this
award is or becomes subject to Section 409A of the Code, “Disability” means a
condition that meets the requirements of Treas. Reg. § 1.409A-3(i)(4).
 
 
Page 10

--------------------------------------------------------------------------------

 
 
(d) Fair Market Value means, as of any given date, the closing price per share
on the principal exchange or over-the-counter market on which such shares are
trading, if any, or as reported on any composite index which includes such
principal exchange, or if no trade of the Common Stock shall have been reported
for such date, the closing price quoted on such exchange or market for the most
recent preceding date on which such shares were traded. The term “closing price”
on any given day shall mean (i) if the shares of Common Stock are listed or
admitted for trading on a national securities exchange, the last reported sales
price on such day, or (ii) if the shares of Common Stock are not listed or
admitted for trading on a national securities exchange, the last transaction
price on such day of the shares of Common Stock on the Nasdaq Market, Inc.
(“NASDAQ”). If shares of the Common Stock are not listed or admitted to trading
on any exchange, over-the-counter market or any similar organization on any
given day, the Fair Market Value shall be determined by the Committee in good
faith using any fair and reasonable means selected in its discretion.


13. Leave of Absence. If Serrano is on military, sick leave or other bona fide
leave of absence, he shall be considered an “employee” for purposes of this
Equity Award Agreement during the period of such leave provided it does not
exceed 90 days (or such longer period as may be determined by the Committee in
its sole discretion), or, if longer, so long as his right to reemployment is
guaranteed either by statute or by contract. If the period of leave exceeds 90
days (or such longer period as may be determined by the Committee in its sole
discretion), the employment relationship shall be deemed to have terminated on
the 91st day (or the first day immediately following any period of leave in
excess of 90 days as approved by the Committee) of such leave, unless his right
to reemployment is guaranteed by statute or contract.


14. Community Interest of Spouse. The community interest, if any, of any spouse
of Serrano in any Restricted Stock shall be subject to all of the terms,
conditions and restrictions of this Equity Award Agreement.


15. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, Serrano agrees, to the fullest extent permitted by
law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Serrano has access. Serrano hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may be required to deliver, and agrees that his
electronic signature is the same as, and shall have the same force and effect
as, his manual signature.


16. Clawback/Recoupment Policy. Notwithstanding any provisions in this Equity
Award Agreement to the contrary, this Equity Award Agreement, the Option, any
Option Shares acquired pursuant to the exercise of the Option, any shares of the
Restricted Stock subject to this Equity Award Agreement, including without
limitation, shares of Restricted Stock that have vested and with respect to
which the restrictions imposed thereon have lapsed, and/or any income realized
upon Serrano’s disposition of any such shares shall be subject to potential
cancellation, rescission, clawback and recoupment (i) to the extent necessary to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and any regulations or listing requirements promulgated
thereunder, and/or (ii) as may be required in accordance with the terms of any
clawback/recoupment policy as may be adopted by the Company to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and any
regulations or listing requirements promulgated thereunder.
 
 
Page 11

--------------------------------------------------------------------------------

 
 
17. Severability. In the event that any provision of this Equity Award Agreement
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of this
Equity Award Agreement, and this Equity Award Agreement shall be construed and
enforced as if the illegal, invalid, or unenforceable provision had never been
included herein.


18. Governing Law. This Equity Award Agreement shall be construed in accordance
with the laws of the State of Delaware to the extent federal law does not
supersede and preempt Delaware law.


COMPANY
TETRA Technologies, Inc.

 
By: /s/Stuart M. Brightman 
      Stuart M. Brightman
      President & Chief Executive Officer


SERRANO




By: /s/Elijio V.
Serrano                                                                
      Elijio V. Serrano


 
 

 
 
 
Page 12

--------------------------------------------------------------------------------

 
 
Exhibit A


Assignment Separate from Certificate


FOR VALUE RECEIVED,                       hereby sells, assigns and transfers
unto TETRA Technologies, Inc., a Delaware corporation (the
“Company”),                    (           ) shares of common stock of the
Company represented by Certificate No.        herewith and does hereby
irrevocably constitute and appoint                      , or his designee or
successor, attorney to transfer the said stock on the books of the Company with
full power of substitution in the premises.


Dated:                             , 20    .


 

 
                                                         

Print Name




                                                         

Signature




Spouse Consent (if applicable)


                      (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms of the Employee Equity
Award Agreement as to his or her interests, whether as community property or
otherwise, if any, in the shares of common stock of the Company.




                                                        
Signature



 
INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE EQUITY AWARD AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF THE PURCHASER.
 
 

--------------------------------------------------------------------------------